DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US Publication No.: US 2020/0057340 A1 of record) in view of Chen (US Publication No.: US 2013/0176749 A1 of record) and Bae et al (US Patent No.: US RE47,656 E, “Bae”). 
Regarding Claim 1, Jiang discloses a fingerprint recognition apparatus for integrating into a display panel displaying according to a first light signal (Figures 1-2), comprising:
A sensor, sensing a fingerprint according to a second light signal (Figures 1-2, sensor 301);
A first medium layer, disposed between the display panel and the sensor, comprising a first light-emitting source to emit the first light signal (Figure 2, first medium layer 1011/1012/1013/1015, first light-emitting source 1015, display panel 102, sensor 301); and
A second medium layer, disposed between the first medium layer and the sensor, comprising a second light-emitting source to emit the second light signal (Figures 1-2, second medium layer comprises second light-emitting source 302),
Wherein the first medium layer comprises:

A first reflector layer, reflecting the first light signal (Figure 2, first reflector layer 1011);
A first light guide plate layer, disposed between the first diffuser layer and the first reflector layer, comprising the first light-emitting source and a first reflecting element, and guiding the first light signal, wherein the first reflecting element reflects the first light signal (Figure 2, first light guide plate layer 1012, first light-emitting source 1015, first reflecting element 1012b; Paragraph 0052).
Jiang fails to disclose that the second medium layer comprises a second light guide plate layer, comprising the second light-emitting source and a second reflecting element, and guiding the second light signal; wherein the second reflecting element reflects the second light signal, wherein a first part of the second reflecting element is less than a second part of the second reflective element since a distance between the first part of the second reflecting element and the second light-emitting source is less than a distance between the second part of the second reflecting element and the second light-emitting source.
However, Chen discloses a similar apparatus where the second medium layer comprises a second light guide plate layer, comprising the second light-emitting source and a second reflecting element, and guiding the second light signal; wherein the second reflecting element reflects the second light signal (Chen, Figure 3, second light guide plate layer 33, second light-emitting source 34, second reflecting element 331; Paragraph 0051-0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second light-emitting source as disclosed by Jiang to include a second light guide plate layer and a second reflecting element as disclosed by Chen. One would have been motivated to do so for the purpose of illuminating a display device while having two separate input modes (Chen, Paragraphs 0010-0013). One would have also been motivated to do so for the purpose of achieving a particular light shading rate in order to minimize light leakage and crosstalk (Chen, Paragraphs 0057-0059).
Jiang also fails to disclose that wherein a number of first reflective dots of a first column of the second reflecting element is less than a number of second reflective dots of a second column of the second reflective element since a distance between the first column of the second reflecting element and the second light-emitting source is less than a distance between the second column of the second 
However, Bae discloses a similar display where a number of first reflective dots of a first column of the second reflecting element is less than a number of second reflective dots of a second column of the second reflective element since a distance between the first column of the second reflecting element and the second light-emitting source is less than a distance between the second column of the second reflecting element and the second light-emitting source, wherein a size of the first reflective dot is equal to a size of the second reflective dot (Bae, Figure 28, second light-emitting source 220, first column is the column closest to element 220, where second column is the column farthest away from element 220, where reflective dots 241 in the first and second columns have the same size). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second reflective element as disclosed by Jiang in view of Chen to have a greater number of second reflective dots as disclosed by Bae. One would have been motivated to do so for the purpose of producing uniform luminance within the display (Bae, Column 21, l.43-58) thereby enhancing touch recognition at a side farther from a second light source. 

Regarding Claim 6, Jiang in view of Chen and Bae discloses the fingerprint recognition apparatus as claimed in claim 1, wherein a first wavelength of the first light signal is different from a second wavelength of the second light signal (Jiang, Paragraph 0026).

Regarding Claim 8, Jiang in view of Chen discloses the fingerprint recognition apparatus as claimed in claim 1, wherein the second medium layer has a hole area where the second light signal reflected from the fingerprint to the sensor penetrates without passing the second medium layer (Figures 1-2, the hole area may be considered the horizontally adjacent area to 302 where 302 is not disposed). 

Regarding Claim 9, Jiang discloses a fingerprint recognition apparatus for integrating into a display panel displaying according to a first light signal (Figures 1-2), comprising:
A sensor, sensing a fingerprint according to a second light signal (Figures 1-2, sensor 301);

A third reflector layer, disposed between the third diffuser layer and the second, and reflecting the first light signal (Figure 2, third reflector layer 1011); and
A third light guide plate layer, disposed between the third diffuser layer and the third reflector layer, comprising a first light-emitting source to emit the first light signal, a second light-emitting source to emit the second light signal, a first reflecting element and guiding the first light signal and the second light signal (Figure 2, third light guide plate layer 1012, first light-emitting source 1014, second light-emitting source 302, first reflecting element 1012b), wherein the first reflecting element reflects the first light signal (Paragraph 0052).
Jiang fails to disclose a second reflecting element, wherein the second reflecting element reflects the second light signal.
However, Chen discloses a similar apparatus comprising a second reflecting element, and guiding the second light signal; wherein the second reflecting element reflects the second light signal (Chen, Figure 3, second reflecting element 331; Paragraphs 0051-0053).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third light guide plate layer as disclosed by Jiang to include a second reflecting element as disclosed by Chen. One would have been motivated to do so for the purpose of illuminating a display device while having two separate input modes (Chen, Paragraphs 0010-0013). 
Jiang also fails to disclose that wherein a number of first reflective dots of a first column of the second reflecting element is less than a number of second reflective dots of a second column of the second reflective element since a distance between the first column of the second reflecting element and the second light-emitting source is less than a distance between the second column of the second reflecting element and the second light-emitting source, wherein a size of the first reflective dot is equal to a size of the second reflective dot.
However, Bae discloses a similar display where a number of first reflective dots of a first column of the second reflecting element is less than a number of second reflective dots of a second column of the second reflective element since a distance between the first column of the second reflecting element and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second reflective element as disclosed by Jiang in view of Chen to have a greater number of second reflective dots as disclosed by Bae. One would have been motivated to do so for the purpose of producing uniform luminance within the display (Bae, Column 21, l.43-58) thereby enhancing touch recognition at a side farther from a second light source. 

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Chen and Bae in further view of Lin et al (US Publication No.: US 2015/0268529 A1 of record, “Lin”).
Regarding Claim 3, Jiang in view of Chen and Bae discloses the fingerprint recognition apparatus as claimed in claim 1.
Jiang fails to disclose that the second medium layer comprises a second diffuser layer, disposed between the first medium layer and the second light guide plate layer, diffusing the second light signal.
However, Lin discloses a second diffuser layer, disposed between the first medium layer and the second light guide plate layer, diffusing the second light signal (Lin, Figure 3, second light guide plate layer 314, second diffuser layer 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Jiang to include a second diffuser layer as disclosed by Lin. One would have been motivated to do so for the purpose of achieving a desired degree of privacy within the display panel (Lin, Paragraph 0108). 

Regarding Claim 10, Jiang in view of Chen and Bae discloses the fingerprint recognition apparatus as claimed in claim 9.

However, Lin discloses a similar apparatus where the third diffuser layer further diffuses the second light signal  (Lin, Figure 3, third diffuser layer 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser layer as disclosed by Jiang to diffuse the second light signal as disclosed by Lin. One would have been motivated to do so for the purpose of achieving a desired degree of privacy within the display panel (Lin, Paragraph 0108). 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Chen and Bae in further view of Huang et al (US Publication No.: US 2017/0010407 A1 of record, “Huang”).
Regarding Claim 4, Jiang in view of Chen and Bae discloses the fingerprint recognition apparatus as claimed in claim 1.
Jiang fails to disclose a second reflector layer, disposed between the sensor and the second light guide plate layer, reflecting the second light signal.
However, Huang discloses a similar apparatus comprising a second reflector layer, disposed between the sensor and the second light guide plate layer, reflecting the second light signal (Huang, Figure 3, second reflector layer 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second medium layer as disclosed by Jiang to include a second reflector layer as disclosed by Huang. One would have been motivated to do so for the purpose of enhancing backlight performance and minimizing light leakage (Huang, Paragraph 0038). 

Regarding Claim 11, Jiang in view of Chen and Bae discloses the fingerprint recognition apparatus as claimed in claim 9.
Jiang fails to disclose that third reflector layer further reflects the second light signal.
However, Huang discloses a similar apparatus where third reflector layer further reflects the second light signal. (Huang, Figure 3, third reflector layer 80).
. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Chen and Bae in further view of Huang and Jin.
Regarding Claim 5, Jiang in view of Chen and Bae discloses the fingerprint recognition apparatus as claimed in claim 1.
Jiang fails to disclose a second diffuser layer, disposed between the first medium layer and the second light guide plate layer, diffusing the second light signal, and a second reflector layer, disposed between the sensor and the second light guide plate layer, reflecting the second light signal.
However, Huang discloses a similar apparatus comprising a second reflector layer, disposed between the sensor and the second light guide plate layer, reflecting the second light signal (Huang, Figure 3, second reflector layer 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second medium layer as disclosed by Jiang to include a second reflector layer as disclosed by Huang. One would have been motivated to do so for the purpose of enhancing backlight performance and minimizing light leakage (Huang, Paragraph 0038). 
Further, Lin discloses a second diffuser layer, disposed between the first medium layer and the second light guide plate layer, diffusing the second light signal (Lin, Figure 3, second light guide plate layer 314, second diffuser layer 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Jiang to include a second diffuser layer as disclosed by Lin. One would have been motivated to do so for the purpose of achieving a desired degree of privacy within the display panel (Lin, Paragraph 0108). 


Jiang fails to disclose that third diffuser layer further diffuses the second light signal and the third reflector layer further reflects the second light signal. 
However, Huang discloses a similar apparatus where third reflector layer further reflects the second light signal. (Huang, Figure 3, third reflector layer 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reflector as disclosed by Jiang to reflect a second signal light as disclosed by Huang. One would have been motivated to do so for the purpose of enhancing backlight performance and minimizing light leakage (Huang, Paragraph 0038). 
Further, Lin discloses a similar apparatus where the third diffuser layer further diffuses the second light signal (Lin, Figure 3, third diffuser layer 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser layer as disclosed by Jiang to diffuse the second light signal as disclosed by Lin. One would have been motivated to do so for the purpose of achieving a desired degree of privacy within the display panel (Lin, Paragraph 0108). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871